Case 1:19-mc-00026-JPO Document15 Filed 07/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

Applicant,
Civil Action No. 19-mc-26 (JPO)

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.

 

 

SEALING ORDER

Pursuant to Fed. R. Civ. P. 5.2(d) and 26(c), it is hereby:

ORDERED that this Court’s order dated May 3, 2019 sealing the Supplemental Ex Parte
Application for Discovery Pursuant to 28 U.S.C. 1782 and proposed order (Dkt. 7, 7-1), the
Declaration of James H. Power in support thereof and exhibits attached thereto (Dkt. 8, 8-1), the
Memorandum of Law (Dkt. 9), and the Order granting discovery (Dkt. 11) for ninety (90) days is
hereby extended. The foregoing documents shall be maintained under seal for an additional forty-
five (45) days, through September 15, 2019, subject to Applicant Tatiana Akhmedova’s
(“Applicant”) right to seek a further order of this Court extending the period of time to remain
under seal, or the right of any third party intervenor to seek an order directing that they be unsealed.

It is further ORDERED that Applicant’s letter request to seal addressed to the Court and
the Declaration of Anthony Riem dated April 30, 2019 in support of Applicant’s request and
Applicant’s request to extend the sealing of the above-mentioned documenis shall also be sealed

through September 15, 2019, on the same basis.

 
Case 1:19-mc-00026-JPO Document 15 Filed 07/29/19 Page 2 of 2

SO ORDERED,

    

Dated: July 29, 2019

 

J Paul Oetken
U.S. District Judge

eh

 
